DISMISS; Opinion Filed May 30, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00545-CV

                       DAVID MASON MONTGOMERY, Appellant
                                     V.
                        WACHOVIA BANK, NA, ET AL., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-13443

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                     Opinion Per Curiam
        The Court has before it appellees’ May 1, 2013 motion to dismiss appeal. On April 19,

2013, this Court informed appellant that if he did not remit the $175.00 filing fee for this case

within ten days, the appeal could be dismissed without further notice. Appellant has not paid the

fee, responded to the motion to dismiss, or otherwise communicated with this Court regarding

the appeal. We therefore GRANT the motion and DISMISS this appeal. See TEX. R. APP. P.

42.3.



130545F.P05                                                        PER CURIAM
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

DAVID MASON MONTGOMERY,                              On Appeal from the 298th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. 09-13443.
No. 05-13-00545-CV        V.                         Opinion delivered per curiam. Justices Lang,
                                                     Myers and Evans sitting for the Court.
WACHOVIA BANK, NA, ET AL.,
Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee WACHOVIA BANK, NA, ET AL. recover its costs of this
appeal from appellant DAVID MASON MONTGOMERY.


Judgment entered this 30th day of May, 2013.




                                                     /David W. Evans//
                                                     DAVID W. EVANS
                                                     JUSTICE




                                               –2–